Citation Nr: 1822390	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  07-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected right shoulder impingement syndrome (hereinafter "right shoulder condition") prior to April 6, 2012.

2.  Entitlement to an initial compensable rating for service-connected lumbar degenerative disc disease and spondylosis (hereinafter "low back condition") prior to March 10, 2008.


REPRESENTATION

The Veteran represented by:  Sean A. Kendall, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Fowler, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2000 to February 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006, July 2012, and October 2012 rating decisions of the VA Regional Office (RO) in Denver, Colorado.

In April 2010, the Veteran testified before a Veterans Law Judge (VLJ) who has since retired.  A transcript of the hearing has been associated with the claims file.  The Veteran was afforded the opportunity to choose to have another hearing, but responded in February 2012 that he did not desire a new hearing before a VLJ.  The Veteran had also requested a hearing before a Decision Review Officer (DRO) as to the lower back issue; however, he instead elected to have an informal conference in March 2015, a summary of which is of record. 

In November 2015, the Board denied the current issues on appeal.  The Veteran appealed  the Board's decision to United States Court of Appeals for Veterans Claims (CAVC), and in July 2017, CAVC set aside the Board's November 2015 decision and remanded the issues for readjudication.  

In its November 2015 decision, the Board also granted a 10 percent rating for the Veteran's right shoulder condition effective April 6, 2012, and a 10 percent rating from March 10, 2008 through April 6, 2012 for his low back disability.  These issues were not appealed to the CAVC. 


FINDINGS OF FACT

1.  Prior to April 6, 2012, the Veteran's right shoulder condition resulted in limited or painful motion.

2.  Prior to March 10, 2008, the Veteran's low back condition resulted in limited or painful motion.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for service-connected right shoulder condition prior to April 6, 2012 have been met. U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.159, 3.321,. 4.3, 4.7, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5003, 5019, 5201 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for an initial 10 percent rating for service-connected low back condition prior to April 6, 2012 have been met. U.S.C. § 1155, 5107 (2012); 38 C.F.R. § 3.159, 3.321,. 4.3, 4.7, 4.40, 4.45, 4.59, 4.71 Diagnostic Codes 5003, 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by a March 2006 letter.  38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

The Veteran has not identified any additional records that should be obtained prior to a Board decision.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran was provided a VA examination in March 2006, April 2012, and December 2014.  Combined, the examinations are adequate for the purposes of the instant claim, as they involved a physical examination of the Veteran and a review of the claims file, and provide discussions of pertinent symptomatology, functional impact, and sufficient rationales for all opinions expressed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claims for higher initial evaluations, the Board has considered evidence of severity since the effective date for the awards of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When the rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors.  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80 (1997).

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of 2 or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of 2 or more major joints or 2 or more minor joints warrants a 10 percent evaluation.  See 38 C.F.R. § 4.71a , Diagnostic Code 5003.

Right Shoulder Condition

The Veteran seeks entitlement to an initial compensable rating for his service-connected right shoulder condition prior to April 6, 2012.

Under Diagnostic Code 5201, limitation of motion of an arm at the shoulder level warrants a 20 percent rating whether it is the major or minor extremity.  When motion is limited to midway between the side and shoulder level, a 30 percent rating is warranted for the major extremity and 20 percent for the minor extremity.  When motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and 30 percent for the minor extremity.  38 C.F.R. § 4.71a .

Normal shoulder flexion and abduction is from zero to 180 degrees (90 degrees at shoulder level), and normal internal and external rotation is from zero to 90 degrees.  38 C.F.R. § 4.71, Plate I.  In determining whether a Veteran has limitation of motion to shoulder level, it is necessary to consider forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-316 (2003).

At a March 2006 VA examination, the Veteran reported a shoulder injury that began after he lifted a heavy object in 2004.  He reported shoulder pain and mild swelling; however, he did not receive treatment from a physician.  The Veteran reported no flare-ups or other shoulder injuries, but does occasionally feel a pop in his shoulder.  The examiner found the Veteran to have full range of motion with both abduction and forward flexion to 180 degrees.  The examiner also noted that after repetitive motion exercises, there were "no DeLuca [l]osses."  The examiner diagnosed the Veteran with bursitis of the right shoulder and found it to be related to his service.

In a December 2007 statement, the Veteran reported that his right shoulder hurts when lifting or constant motion.  He stated that when he moves his shoulder, he hears a grinding noise.

At an April 2012 examination, the Veteran stated he began having right shoulder issues around 2002 during training in the field.  He reported his shoulder grinding since around 2002 or 2003.  If his shoulder pops while he is carrying something, he stated the pain is a 10 out of 10 for 30 to 45 minutes.  The Veteran reported his normal pain ranges from two to six on a scale to 10 and that he is cautious with it so it only gets to a six on the pain scale two to three times per month.  He reported flare-ups that last for a day that are triggered by moving the shoulder the wrong way or lifting.  He reported being unable to lift his five-year-old son anymore due to pain in his back and right shoulder.  He reports that his shoulder pain interferes with interacting physically with his kids and daily household chores.  At the physical examination, the examiner found the Veteran to have flexion to 155 degrees without pain and abduction to 135 degrees.  The examiner found the Veteran to have right shoulder with mild rotator cuff impingement with no evidence of instability.

The Board finds the Veteran's statements of his painful motion most probative.  The Veteran has consistently described painful motion and has been diagnosed with bursitis in the right shoulder in March 2006. 

The evidence shows that a 10 percent rating is warranted.  The Veteran's disability is not more accurately described as limitation of motion at the shoulder level, as required for a 20 percent rating under Diagnostic Code 5201.  However, the Veteran has displayed some limited, painful motion of the right shoulder and has a diagnosis of bursitis of the right shoulder.  Thus, under Diagnostic Codes 5003 and 5019, the minimal compensable rating of 10 percent is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2017).  

Low Back Condition

The Veteran seeks entitlement to an initial compensable rating for his service-connected low back condition prior to March 10, 2008.

Conditions of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Under the General Rating Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted when the forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  To receive a rating of 50 or 100 percent, a Veteran must have unfavorable ankylosis of the entire thoracolumbar spine or the entire spine, respectively.  38 C.F.R. § 4.71a.

VA considers forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, bilaterally, normal ranges of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a at Note 2 and Plate V.

The criteria under the General Rating Formula are to be applied with or without symptoms of pain (whether or not it radiates), aching, or stiffness in the area of the spine involved.  Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula.

The Veteran's service treatment records show that his low back pain began while in service.  In December 2005, at a medical evaluation board, the Veteran had complaints of back pain when he lifts heavy objects and bends over.  While performing internal and external rotation of the hip, the Veteran had low back pain on internal rotation of the left hip.  When the examiner tested the Veteran's range of motion of the back, he was unable to touch his toes by four inches.  The Veteran had extension to 20 degrees, lateral bending to 30 degrees and rotation to 30 degrees.  The Veteran described pain in about the L2 or L3 level on lateral bending and rotation.  The examiner found the Veteran's low back pain to be of a mechanical nature.

At a March 2006 VA examination, the Veteran stated his low back condition began in 2003.  He described his pain as progressive and frequent with spasms and stiffness of his back whenever he would bend over.  The Veteran reported taking ibuprofen as needed and not wearing a brace, not having surgery, not having shots, nor being prescribed physical therapy.  While the Veteran reported not having any significant flare-ups, he did report a mild increase of back pain and stiffness on a daily basis whenever he lifts anything heavy or bends over.  The examiner found the Veteran to demonstrate full range of motion with flexion to 90 degrees.  The examiner also noted that after repetitive motion exercises, there were "no DeLuca [l]osses."  The examiner diagnosed the Veteran with lumbar strain and found it related to his service.

In a December 2007 statement, the Veteran reported that he could not sit or stand for long periods of time without constant pain.  He stated that he has constant back spasms.  Additionally, the Veteran stated his lower disc are getting thin and causing discomfort.  When his back is hurting, many times he cannot find a comfortable position to sit or lay down.  The Veteran stated that he cannot sleep at night when the pain is excruciating.  

In a January 2008 statement, the Veteran's private provider stated that the Veteran has had chronic lower back pain since his duty in the military.

The Board finds the Veteran's statements of his painful motion most probative.  The Veteran has consistently described painful motion and his private provider corroborated his statements of low back pain.

The evidence reveals that a 10 percent rating is warranted.  The Veteran has not shown forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height, as required for a 10 percent rating under Diagnostic Code 5237.  However, the Veteran has displayed some limited, painful motion of the right shoulder.  Thus, under Diagnostic Codes 5003, the minimal compensable rating of 10 percent is warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (2017).  


ORDER

Entitlement to an initial 10 percent rating for a right shoulder condition prior to April 6, 2012 is granted.

Entitlement to an initial 10 percent rating for a low back condition prior to March 10, 2008 is granted.




____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


